UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     MARIA THERESA BOUCHER,                          DOCKET NUMBER
                  Appellant,                         AT-0752-07-1000-C-2

                  v.

     UNITED STATES POSTAL SERVICE,                   DATE: January 11, 2016
                   Agency.



                THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Maria Theresa Boucher, Huntsville, Alabama, pro se.

           Eric B. Fryda, Esquire, Dallas, Texas, for the agency.


                                              BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                          FINAL ORDER

¶1         The appellant has filed a petition for review of the compliance initial
     decision, which dismissed her petition for enforcement. For the reasons set forth
     below, the appellant’s petition for review is DISMISSED as untimely filed
     without good cause shown for the delay. 5 C.F.R. § 1201.114(e), (g).



     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                      2


                                            BACKGROUND
¶2        The appellant previously filed separate adverse action appeals challenging
     her placement on indefinite suspension and her removal from employment. See
     generally Boucher v. U.S. Postal Service, 118 M.S.P.R. 640, ¶¶ 2-6 (2012)
     (summarizing the procedural history of the appellant’s Board appeals). Following
     a hearing, an administrative judge sustained the appellant’s indefinite suspension,
     and that decision became final in February 2008, when neither party filed a
     petition for review.   See id., ¶ 4.    In the appellant’s separately filed removal
     appeal, the Board ultimately affirmed the administrative judge’s mitigation of the
     appellant’s removal to a 90-day suspension in November 2012. Id., ¶¶ 13, 30.
¶3        The appellant filed the instant petition for enforcement in April 2014,
     alleging, among other things, that she had not been made whole following her
     return to employment. 2    Compliance File (CF), Tab 1.       After issuing several
     orders and conferring with the parties, the administrative judge dismissed the
     appellant’s petition for enforcement. CF, Tab 31, Compliance Initial Decision
     (CID). In his compliance initial decision, the administrative judge found that, to
     the extent the appellant sought to challenge an arbitrator’s decision, the Board
     lacked jurisdiction over such a challenge brought independently by a Postal
     Service   employee.       CID     at    5   (citing   Anderson   v.   U.S.   Postal
     Service, 109 M.S.P.R. 558 (2008)). The administrative judge further explained
     that the appellant was not arguing that the agency had improperly extended her
     placement on indefinite suspension, and he also found that the Board previously
     had found the agency to be in compliance with its final order mitigating the
     appellant’s removal. CID at 7, 10-12. Thus, to the extent the appellant sought to
     challenge the agency’s compliance with the mitigation of her removal, the


     2
       The appellant filed a prior petition for enforcement in April 2012, which the
     administrative judge assigned to that matter denied. See Boucher v. U.S. Postal
     Service, MSPB Docket No. AT-0752-07-1000-C-1, Tab 7, Initial Decision.
                                                                                        3


     administrative judge found such an action was barred by res judicata. CID at 10-
     12. The administrative judge’s compliance initial decision was issued on June 11,
     2015, and stated that it would become final on July 16, 2015, unless a petition for
     review was filed by that date. CID at 13.
¶4         The appellant filed a petition for review of the compliance initial decision
     through the Board’s e-Appeal system on September 3, 2015, 49 days after the
     compliance initial decision became final. Petition for Review (PFR) File, Tab 1.
     In response to the Board’s timeliness questionnaire, the appellant asserted that
     she sustained a physical on-the-job injury in April 2015, and underwent surgery
     at the end of June 2015, thus causing her to file her petition for review beyond the
     35-day time limit. Id. at 3. The appellant further alleged that she was prescribed
     “extreme medication” and that she finally was able to submit her petition for
     review in September. Id. The agency has filed a response in opposition to the
     petition for review arguing that the appellant’s petition for review should be
     dismissed as untimely and, in the alternative, denied on its merits. PFR File,
     Tab 4 at 6-8. The appellant has filed a reply in further support of her petition for
     review. PFR File, Tab 5.
¶5         The Board’s regulations require that a petition for review must be filed
     within 35 days after the date of the issuance of the initial decision, or, if a party
     shows that she received the initial decision more than 5 days after it was issued,
     within 30 days after her receipt of the initial decision. 5 C.F.R. § 1201.114(e);
     see Via v. Office of Personnel Management, 114 M.S.P.R. 632, ¶ 4 (2010). The
     Board will waive the filing deadline for a petition for review only upon a showing
     of good cause for the untimely filing. 5 C.F.R. § 1201.114(g); see Lawson v.
     Department of Homeland Security, 102 M.S.P.R. 185, ¶ 5 (2006). To establish
     good cause, a party must show that she exercised due diligence or ordinary
     prudence under the particular circumstances of the case. Via, 114 M.S.P.R. 632,
     ¶ 5. Factors that may be considered in determining whether good cause exists
                                                                                      4


     include: the length of the delay; the reasonableness of the excuse and showing of
     due diligence; whether the appellant is proceeding pro se; and whether she has
     presented evidence of the existence of extenuating circumstances beyond her
     control that affected her ability to comply with the time limits or of unavoidable
     casualty or misfortune that similarly shows a causal relationship to her inability
     to file her petition in a timely manner. Id.
¶6           The Board also has held that a party who demonstrates that her untimely
     filing was the result of her illness can show good cause for the untimely
     submission. Sutton v. Office of Personnel Management, 113 M.S.P.R. 576, ¶ 10
     (2010), aff’d, 414 F. App’x 272 (Fed. Cir. 2011). To establish that an untimely
     filing was the result of illness, a party must: (1) identify the time period during
     which she suffered from the illness; (2) submit either medical evidence or other
     corroborating evidence showing that she suffered from the alleged illness during
     that time period; and (3) explain how the illness prevented her from timely filing
     her appeal or a request for an extension of time. Id.; Lacy v. Department of the
     Navy, 78 M.S.P.R. 434, 437 (1998).        Although a party need not demonstrate
     incapacitation during the filing period to demonstrate good cause, a party is
     required to explain why her alleged illness impaired her ability to meet the
     Board’s filing deadline or seek an extension of time. Sutton, 113 M.S.P.R. 576,
     ¶ 10.
¶7           We find that the appellant has failed to demonstrate good cause for her
     untimely filing on review. In support of her argument that her recovery from
     surgery caused her to file her petition for review late, the appellant only alleges
     that she was prescribed “extreme medication to rebuild her shoulder” and that she
     “had to have a caretaker because [she] was so incapacitated.” PFR File, Tab 1
     at 3. The appellant, however, has offered no corroborating or medical evidence in
     support of this claim in either of her pleadings. See Lacy, 78 M.S.P.R. 434, 437
     n*; PFR File, Tabs 1, 5. The Board previously has rejected similar claims of
                                                                                         5


     good cause based on illness without corroborating documentation or evidence.
     See Jimenez v. Social Security Administration, 100 M.S.P.R. 287, ¶ 6 (2005). We
     note, moreover, that the appellant has offered no argument why she did not
     request an extension of time prior to undergoing surgery, or how she was
     prevented from making such a request before the administrative judge’s initial
     decision became final. See Minor v. Department of the Air Force, 109 M.S.P.R.
     692, ¶ 7 (2008) (finding that a failure to explain how the proffered reasons for the
     delay affected the appellant’s ability to file a timely petition for review or request
     an extension precluded a finding of good cause for the late filing); PFR File,
     Tab 1 at 3.
¶8         Finally, although the appellant is proceeding pro se, the length of her delay
     in   filing   is    significant.     See    Parker     v.   Office    of   Personnel
     Management, 80 M.S.P.R. 277, ¶ 3 (1998) (noting that a delay in filing of more
     than 1 month is significant). We accordingly find that the appellant has failed to
     substantiate her claim of good cause for her late filing, which we dismiss as
     untimely filed. This is the final decision of the Merit Systems Protection Board
     regarding the timeliness of the petition for review.         The compliance initial
     decision remains the final decision of the Board regarding the appellant’s petition
     for enforcement.

                        NOTICE TO THE APPELLANT REGARDING
                           YOUR FURTHER REVIEW RIGHTS 3
           You have the right to request further review of this final decision.




     3
       The administrative judge failed to inform the appellant of her mixed-case right to
     appeal from the initial decision on her discrimination claims to the Equal Employment
     Opportunity Commission and/or the U.S. District Court. This was error, but it does not
     constitute reversible error, because we notify the appellant of her mixed-case appeal
     rights in this final order. See Grimes v. U.S. Postal Service, 39 M.S.P.R. 183, 186-87
     (1988).
                                                                                 6


Discrimination Claims: Administrative Review
      You may request review of this final decision on your discrimination
claims by the Equal Employment Opportunity Commission (EEOC). See Title 5
of the U.S. Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you submit your
request by regular U.S. mail, the address of the EEOC is:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                 P.O. Box 77960
                            Washington, D.C. 20013

If you submit your request via commercial delivery or by a method requiring a
signature, it must be addressed to:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                131 M Street, NE
                                  Suite 5SW12G
                            Washington, D.C. 20507

      You should send your request to EEOC no later than 30 calendar days after
your receipt of this order. If you have a representative in this case, and your
representative receives this order before you do, then you must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate U.S. district court.
See 5 U.S.C. § 7703(b)(2). You must file your civil action with the district court
no later than 30 calendar days after your receipt of this order. If you have a
representative in this case, and your representative receives this order before you
do, then you must file with the district court no later than 30 calendar days after
receipt by your representative. If you choose to file, be very careful to file on
                                                                              7


time.   If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.      See 42 U.S.C. § 2000e-5(f)
and 29 U.S.C. § 794a.




FOR THE BOARD:                          ______________________________
                                        William D. Spencer
                                        Clerk of the Board
Washington, D.C.